Citation Nr: 1524877	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-33 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) (previously evaluated as depressive neurosis with schizoid features, adult antisocial behavior, borderline personality disorder, and claimed as anxiety/depression/schizophrenia due to sexual abuse).

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to an initial disability evaluation in excess of 20 percent for service connected degenerative disc disease of the lumbar spine.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to July 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left hip disability, entitlement to an initial disability evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1976 RO decision denied entitlement to service connection for depressive neurosis, chronic, with schizoid features, claimed as a nervous condition.  This denial was confirmed in a June 1977 Board decision; the Veteran did not appeal or submit new and material evidence within one year of the decision. 

2.  Since July 1977, the Veteran has repeatedly attempted to reopen his claim for an acquired psychiatric disability, to include a claim for PTSD.  July 2002, April 2003, July 2007, July 2008, July 2009, and April 2011 RO decisions continued to deny the Veteran's claim.

3.  Evidence received since the April 2011 RO decision is not new and material, and the Veteran's claim cannot be reopened.


CONCLUSIONS OF LAW

1.  The April 2011 RO decision that denied entitlement to service connection for an acquired psychiatric disability, to include PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  New and material evidence has not been received since the April 2011 RO decision, and the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD, cannot be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

The Veteran's original claim for entitlement to service connection for an acquired psychiatric disability, claimed as a nervous condition and diagnosed as depressive neurosis with schizoid features, was denied in an August 1976 RO decision.  The Veteran appealed and his claim was denied in a June 1977 BVA decision.  The Veteran did not appeal.  Since that time, the Veteran has repeatedly attempted to reopen his claim for an acquired psychiatric disability, previously evaluated as depressive neurosis with schizoid features, adult antisocial behavior, and borderline personality disorder, and claimed as anxiety/depression/schizophrenia due to sexual abuse, as well as PTSD.  July 2002, April 2003, July 2007, July 2008, and July 2009 rating decisions continued to deny the Veteran's claim.

In April 2011, the RO reopened the Veteran's claim, but denied entitlement to service connection for PTSD.  The Veteran did not perfect an appeal.  This matter comes before the Board on appeal from a February 2013 RO decision that denied the Veteran's most recent attempt to reopen his claim for an acquired psychiatric disability, to include PTSD.  The Veteran has appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Veteran's original claim was denied based on finding that the Veteran had a personality disorder that pre-existed his military service and was not permanently aggravated by his active military service.  The Veteran's acquired psychiatric disability did not manifest until many years after separation from service and was not related to service.  More recently, in April 2011, the RO denied the appellant's claim for PTSD because there was no evidence that corroborated his claimed stressors.  Thus, for evidence in this case to be considered new and material, it must corroborate the Veteran's alleged in service stressors or show that the Veteran has an acquired psychiatric disability that was caused or permanently aggravated by his active military service.  

Since April 2011, the Veteran has submitted numerous statements detailing his alleged in-service stressors; however, these statements simply reiterate the Veteran's previous accounts, which he has offered many times in the past, and thus they are neither new nor material.  The Veteran also submitted copies of private psychiatric treatment which were already of record and considered during past adjudications.  Also of record are VA outpatient treatment records since April 2011 documenting mental health treatment for an acquired psychiatric disability, to include PTSD related to military sexual trauma.  However, while these treatment records are new, they are not material.  The Veteran's accounts of MST and a diagnosis of PTSD were previously of record and considered by the RO in rendering its April 2011 decision.  The Veteran has not submitted any new evidence that corroborates his alleged stressors or proves that his preexisting psychiatric problems were permanently aggravated by his active military service.  

Unfortunately, the Veteran has simply re-submitted evidence and arguments that have been repeatedly considered and rejected in past RO decisions.  He has not submitted any evidence that could be considered both new and material.  While the Board is sympathetic to the fact that the Veteran sincerely believes he is entitled to service connection for an acquired psychiatric disability, it is important for him to understand that he cannot simply keep submitting the same evidence and arguments over and over again and expect a different result, when this evidence has been previously determined to be insufficient to establish the benefits sought.  In conclusion, the previously denied claim for an acquired psychiatric disability, to include PTSD, cannot be reopened.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  The letter must also inform the Veteran of the bases of the prior denial. 

Here, the Veteran was provided with the relevant notice and information in a November 2012 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

As new and material evidence has not been submitted, the Veteran's previously denied claim for an acquired psychiatric disability, to include PTSD (previously evaluated as depressive neurosis with schizoid features, adult antisocial behavior, borderline personality disorder, and claimed as anxiety/depression/schizophrenia due to sexual abuse) cannot be reopened.


REMAND

The Veteran is also seeking entitlement to service connection for a left hip disability, claimed as left hip bursitis.  The Veteran has alleged that his left hip condition was caused or aggravated by his service connected low back disability.  Accordingly, the Board finds that a remand is required to obtain a VA medical opinion addressing the etiology of this disability.

Additionally, the Veteran is seeking a higher disability evaluation for his service connected degenerative disc disease of the lumbar spine.  The Veteran was last afforded a VA examination of this disability in January 2013, almost two and a half years ago.  Since that time, the Veteran has submitted numerous statements alleging that his low back disability has worsened.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  

Finally, as the outcome of the other two issues on remand may affect the outcome of the Veteran's claim for TDIU, this issue is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate the Veteran's most recent VA outpatient treatment records with his claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his left hip condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's left hip disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.  The examiner should specifically address whether the Veteran's left hip disability is either caused or permanently aggravated (worsened) by his service connected degenerative disc disease of the lumbar spine.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should also schedule the Veteran for a new VA examination of his low back condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


